OPINION
By KLINGER, J.
The defendant, Harry I. Wayne, was in-dieted, tried and convicted during the January term, 1936 in the Court of Common Pleas of Cuyahoga County, Ohio, of a violation of §13384, GC.
The defendant sought a new trial by filing his petition for a new trial. This application for new trial was filed more than 120 days after final judgment and sentence was pronounced by the trial judge. The defendant relies upon the provisions of §11580 GC for making this application by petition for rehearing and new trial. This section is no part of the criminal procedure law of the State of Ohio.
The Legislature has provided rules and regulations governing the trial of civil cases and also provided rules and regulations governing the trial of criminal cases.
> In the criminal code the Legislature provided in §§13449-1 and 13449-2 GC the method of procedure in criminal eases and in the opinion of this court §11580 GC is not available in a criminal case, inasmuch as the Legislature has made specific provisions for procedure in criminal cases in the sections heretofore referred to.
The finding and judgment of the trial court will be affirmed at the costs of the appellant. Exceptions may be saved.
GUERNSEY, PJ, and CROW, J, concur.